             Case 1:06-cv-04991-RJS Document 458 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JONATHAN NNEBE, et al.,

                                       Plaintiffs,
            -v-

MATTHEW DAUS, et al.,

                                       Defendants.

                                                              No. 06-cv-4991 (RJS)
ANTHONY STALLWORTH, individually and                          No. 17-cv-7119 (RJS)
on behalf of all others similarly situated, et al.,                 ORDER

                                       Plaintiffs,

            -v-

MEERA JOSHI et al.,

                                       Defendants.



RICHARD J. SULLIVAN, Circuit Judge:
            The Court is in receipt of Plaintiffs’ motion for both a preliminary and permanent

injunction (Doc. Nos. 452–54); 1 Defendants’ opposition to Plaintiffs’ motion (Doc. No. 455–56);

and Plaintiffs’ reply (Doc. No. 457).

            IT IS HEREBY ORDERED THAT the parties shall appear for oral argument on

Plaintiffs’ motion on July 10, 2020 at 2:00 p.m. In light of the ongoing COVID-19 pandemic,

which has temporarily restricted access to the Courthouse, the conference will take place via

Skype for Business. Information for accessing the conference will be sent to the parties in due

course. No later than 5:00 p.m. on July 9, 2020, the parties must jointly email to the Court a list

of the names and email addresses of persons who anticipate speaking during the


1
    All docket citations are to 06-cv-4991.
         Case 1:06-cv-04991-RJS Document 458 Filed 06/29/20 Page 2 of 2



videoconference, as well as the phone numbers of those who will be participating via telephone

conference.

         Members of the public may monitor the conference via the Court’s free audio line by

dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:         June 29, 2020
               New York, New York
                                                  ____________________________________
                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation




                                              2
